DETAILED ACTION
This communication is in response to the Communication of 08/18/2022. 
Claims 1-5, 7-17, 19-27 and 29-32 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew K. Gage on 08/26/2022.
The application has been amended as follows: 
Please replace claim 1 with:
Claim 1 (Currently amended): A device configured to encode scene-based audio data, the device comprising:
a memory configured to store the scene-based audio data; and
one or more processors configured to:
perform spatial audio encoding with respect to the scene-based audio data to obtain a plurality of background components of a soundfield represented by the scene-based audio data, a plurality of foreground audio signals, and a corresponding plurality of spatial components, each of the plurality of spatial components defining spatial characteristics of a corresponding foreground audio signal of the plurality of foreground audio signals;
perform correlation between at least one of the plurality of background components and at least one of the plurality of foreground audio signals to obtain a plurality of correlated components;
perform psychoacoustic audio encoding with respect to one or more of the plurality of correlated components to obtain encoded components; and
specify, in a bitstream, the encoded components.

Please replace claim 12 with:
Claim 12 (Currently amended): A method of encoding scene-based audio data, the method comprising:
performing spatial audio encoding with respect to the scene-based audio data to obtain a plurality of background components of a soundfield represented by the scene-based audio data, a plurality of foreground audio signals, and a corresponding plurality of spatial components, each of the plurality of spatial components defining spatial characteristics of a corresponding foreground audio signal of the plurality of foreground audio signals;
performing correlation between at least one of the plurality of background components and at least one of the plurality foreground audio signals to obtain a plurality of correlated components;
performing psychoacoustic audio encoding with respect to one or more of the plurality of correlated components to obtain encoded components; and
specifying, in a bitstream, the encoded components.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record include:
Peters; Nils Günther et al. (US 20160007132 A1; hereinafter referred to as Peters et al.) 
S. Zamani and K. Rose (S. Zamani and K. Rose, "Spatial Audio Coding without Recourse to Background Signal Compression," ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2019, pp. 720-724, doi: 10.1109/ICASSP.2019.8682315. https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8682315&tag=1; hereinafter referred to as Zamani et al.) 
Peters; Nils Gunther and Sen; Dipanjan (US 20140358565 A1; hereinafter referred to as Peters and Sens) 
These prior art references, taught all of the limitations as previously mapped in the Action mailed on 05/18/2022 with respect to claims 1-5 and 7-17, 19-27, and 29-30. However, none of the cited Prior arts alone or in combination disclose the claim language as amended. 
Peters et al. in combination with Zamani et al. taught the limitations as in independent claims 1 and 12 as previously mapped in the Action mailed on 05/18/2022.
In summary, Peters et al. in combination with Zamani et al. disclosed:
Peters et al.: A device/method for compressing audio data [0009] and an audio encoding device [0018] with capabilities for “scene-based audio, which involves representing the soundfield using coefficients of spherical harmonic basis functions (also called “spherical harmonic coefficients” or SHC, “Higher-order Ambisonics” or HOA, and “HOA coefficients”)” [0024]. As well as the use of a “content creator device 12 includes an audio encoding device 20 that represents a device configured to encode or otherwise compress HOA coefficients 11 in accordance with various aspects of the techniques described in this disclosure to generate the bitstream 21.” [0037]. Also, which includes a a foreground selection unit 36, a soundfield analysis unit 44, a background (BG) selection unit 48, a spatio-temporal interpolation unit 50, and quantization unit 52 [0046]. Also, Peters et al. disclosed “The foreground/predominant signals can be one of either vector-based or directional based signals” (i.e., defining spatial characteristics) [0058]. As well as a parameter calculation unit 32 to perform correlation (or so-called cross-correlation) analysis with respect to the vectors (such as, plurality of background components, i.e., US[k] and/or a plurality of foreground audio, i.e., V[k]) to identify parameters and [0054 and 0142]. Finally, Peters et al. disclosed encoding of signals in a bitstream using a bitstream generation unit [0092].
Zamani et al.: A spatial audio coding architecture, where “the foreground components, which approximate the first r columns Uf Ʃf , are then independently coded using MPEG’s core audio coded that employs MDCT to exploit temporal correlations and psychoacoustic redundancies” and wherein “the encoder performs an elaborate process, where first the basis vectors of adjacent frames ( columns of ^Vf and ^Vf-1 ) are matched for a chosen criterion (e.g., correlation) using the Hungarian algorithm [9].” [section 2.1. HOA compression in MPEG-H 3D].

However, Peters et al. in combination with Zamani et al. fail to teach:
perform correlation between at least one of the plurality of background components and at least one of the plurality of foreground audio signals to obtain a plurality of correlated components

Peters et al. in combination with Zamani et al. and Peters and Sens taught the limitations as in independent claims 13 and 23 as previously mapped in the Action mailed on 05/18/2022.
In summary, Peters et al. in combination with Zamani et al. disclosed:
Peters et al.: Further teaches, an audio decoding device [0019], which comprises a psychoacoustic decoding unit 80 to generate energy compensated ambient HOA coefficients 47′ and the interpolated nFG signals 49′ (which may also be referred to as interpolated nFG audio objects 49′) [0105] as well as a vector reconstruction unit 74 [0106].
Zamani et al.: Further teaches, a decoding component, which receives soundfield signals/components associated with encoded correlated components in a bitstream [Fig. 2 -elements: Background Signal generation, Foreground Signal generation, MDCT, Concatenating FG/BG Signals- and Section 2.1. HOA compression in MPEG-H 3D].
Peters and Sens: The use of a reordering unit, which “output the reordered US[k] vectors 33' and the reordered V[k] vectors 35', while also passing the reorder indices 205 as one or more syntax elements to the bitstream generation unit 42.” [0528].  Additionally, disclosing that “the main channel information generation unit 242 may generate a main bitstream 21 that includes one or more, if not all, of reorder indices” [0550].

However, Peters et al. in combination with Zamani et al. and Peters and Sens fail to teach:
wherein the plurality of correlated components include a background component correlated to a foreground audio signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/26/2022